                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

ART VAN FURNITURE, LLC,

       Plaintiff,                                          Civil Action No. 19-CV-10880

vs.                                                        HON. BERNARD A. FRIEDMAN

NEIL ZIMMER,
KINGSWERE FURNITURE, LLC, and
ASHLEY FURNITURE INDUSTRIES, INC.,

      Defendants.
_____________________________________/

                              OPINION AND ORDER
                    GRANTING DEFENDANTS’ MOTION TO DISMISS

               This matter is presently before the Court on defendants’ motion to dismiss

[docket entry 17]. Plaintiff has responded and defendants have replied. Pursuant to E.D.

Mich. LR 7.1(f)(2), the Court shall decide this motion without a hearing.

               This is a breach of contract and tortious interference case. Subject matter

jurisdiction is premised on diversity of citizenship, 28 U.S.C. § 1332(a). According to the

complaint, plaintiff is a citizen of Michigan, defendant Zimmer is a citizen of Florida and

New York, and defendants Ashley Furniture, LLC and Kingswere Furniture, LLC are

citizens of Wisconsin. Compl. ¶¶ 12-15. Defendants seek dismissal for lack of subject

matter jurisdiction, pursuant to Fed. R. Civ. P. 12(b)(1), on the grounds that diversity is

lacking because Zimmer is a citizen of Michigan, not New York or Florida. Alternatively,

defendants seek dismissal of the complaint for failure to state a claim pursuant to Fed. R. Civ.

P. 12(b)(6).
              The legal standards applicable to defendants’ jurisdictional challenge are well

known. As one respected treatise has commented,

              the extensive case law on this subject makes clear that the
              burden of proof on a Rule 12(b)(1) motion is on the party
              asserting that subject matter jurisdiction exists, which, of course,
              typically is the plaintiff. . . . If jurisdiction is based on diversity
              of citizenship, . . . the pleader must show that real and complete
              diversity exists between all of the plaintiffs and all of the
              defendants.

5B C. Wright & A. Miller, Federal Practice and Procedure § 1350, pp. 211-36 (2004).

When defendants challenge subject matter jurisdiction, plaintiff must support the complaint’s

jurisdictional averments with “competent proof” and demonstrate the existence of

jurisdiction “by a preponderance of evidence.” McNutt v. Gen. Motors Acceptance Corp.,

298 U.S. 178, 189 (1936). Further, “on a Rule 12(b)(1) challenge to subject matter

jurisdiction, the court is empowered to resolve factual disputes” and “the parties are free to

supplement the record by affidavits.” Rogers v. Stratton Indus., Inc., 798 F.2d 913, 915-16

(6th Cir. 1986) (citations omitted).

              In the present case, the dispute concerns the state of which Zimmer is a citizen.

As the Sixth Circuit has noted, “[s]tate citizenship for the purpose of the diversity

requirement is equated with domicile. A person’s previous domicile is not lost until a new

one is acquired. Establishment of a new domicile is determined by two factors: residence

in the new domicile, and the intention to remain there.” Von Dunser v. Aronoff, 915 F.2d

1071, 1072 (6th Cir. 1990). “[D]omicile is an individual’s permanent place of abode where

he need not be physically present, and residence is where the individual is physically present

                                                2
much of the time. An individual consequently may have several residences, but only one

domicile.” Eastman v. Univ. of Mich., 30 F.3d 670, 673 (6th Cir. 1994). Therefore, to defeat

defendants’ motion to dismiss for lack of subject matter jurisdiction, plaintiff must show,

with “competent proof” and by a preponderance of the evidence, that Zimmer resides either

in New York or in Florida and that he intends to remain there.

              Zimmer has submitted three declarations. In the first, dated April 10, 2019, he

avers:

              9. I have leased an apartment and relocated during the week to
              Florida for the purposes of performing my work for Kingswere.

              10. My family, home, and residence remain in Michigan. I
              consider Michigan [] to be my true home.

              11. I am registered to vote in Michigan, own property in
              Michigan, filed my 2016 and 2017 tax returns in Michigan, and
              have a Michigan driver’s license. I also intend to file my 2018
              tax returns in Michigan.

PageID.208. In his second declaration, dated April 17, 2019, Zimmer avers:

              2. To clarify the declaration I made on April 10, 2019, . . . I filed
              my 2016 tax returns in Michigan and New York to reflect the
              time I spent in New York before I moved to and established my
              domicile in Michigan.

              3. Since then, I filed my 2017 tax returns in Michigan, and filed
              an extension to file my 2018 tax returns, which I intend to file
              in Michigan.

              4. In addition to the home I own in Michigan, which is my
              primary residence and where my family resides, I also own real
              estate in Pennsylvania and New York.

              5. I have four cars (three of which I own, and one I lease).

                                               3
              Three of my cars are registered in Michigan, and one is
              registered in New York, which sits in the driveway of the
              property I own in New York and plan to sell.

PageID.301. In his third declaration, dated May 22, 2019, Zimmer avers:

              2. . . . A copy of the Michigan Department of State webpage
              confirming my registration to vote in Michigan is attached
              hereto as Exhibit 1; and a redacted copy of my Michigan
              driver’s license is attached hereto as Exhibit 2.

              3. At the time Plaintiff Art Van Furniture, LLC filed suit in this
              matter, I did not reside in Florida with the intent to remain there
              indefinitely.

              4. To this day, I do not reside in Florida with the intent to
              remain there indefinitely.

              5. To the contrary, from the date Plaintiff Art Van Furniture,
              LLC filed suit in this matter, to this date, I never intended to
              make my home anywhere other than Michigan.

              6. Though I lease an apartment and relocate to Florida during
              the week to work for Kingswere Furniture, LLC, I always
              eventually return to my family, home, and residence in
              Michigan.

              7. Michigan is my home. I intend to remain in Michigan
              indefinitely. I am domiciled in Michigan.

PageID.343.

              Zimmer’s averments indicate that he and his family live in Michigan, that he

intends to remain in Michigan, and that he travels to Florida and stays in an apartment there

during the week merely for work purposes. Plaintiff appears to concede that Zimmer was

domiciled in Michigan while he worked for plaintiff from 2016 to 2018, but it argues that

Zimmer has not shown his “intent to remain in Michigan since he started his new job with

                                              4
Ashley/Kingswere in January of 2019.” Pl.’s Resp. Br. at 5. In an effort to cast doubt on

Zimmer’s intent to remain in Michigan, plaintiff points to a provision of Ashley Furniture’s

offer letter stating that Zimmer “will be eligible for a lump sum payment of $10,000 to assist

you in your move to Tampa, FL in accordance with the standard Relocation Policy.” Compl.,

Ex. D. Plaintiff also points to the fact that Zimmer “owns property in New York and

Pennsylvania, filed tax returns in New York in 2016, and has a car registered in New York.

Public records further show he is registered to vote in New York and has a New York

driver’s license.” Pl.’s Resp. Br. at 5

              Plaintiff has not met its burden to show by a preponderance of the evidence that

Zimmer intends to remain in Florida. All plaintiff has shown is a fact that Zimmer readily

concedes, namely, that he has an apartment in Tampa because his new position requires him

to be there during the week. Ashley Furniture’s offer to pay for Zimmer’s “relocation”

expenses is not evidence of Zimmer’s intent to remain in Florida but only that Zimmer now

has a residence there. But residence, minus intent to remain permanently, does not equal

domicile. Nor do the facts that Zimmer owns property in, or that he has paid taxes in, or that

he has a driver’s licence from another state shed any light on the critical question of where

he presently resides and intends to remain. Zimmer’s New York voting registrations are

equally unenlightening, as they show only that Zimmer was registered in Staten Island, New

York, in 1997 and in Glen Cove, New York, in 2013, not where he is registered currently.

In contrast, Zimmer avers that he is currently registered to vote in Michigan, that he lives in

Florida only during the week and only for work purposes, that Michigan is his and his

                                              5
family’s home and the place of his primary residence, and that he intends to remain in

Michigan indefinitely.

               The preponderance of the evidence establishes that Zimmer is domiciled in,

and therefore a citizen of, Michigan. As plaintiff is also a citizen of Michigan, there is no

diversity of citizenship, and this Court has no jurisdiction pursuant to § 1332(a).

Accordingly,



               IT IS ORDERED that defendants’ motion to dismiss for lack of subject matter

jurisdiction [docket entry 17] is granted.



               IT IS FURTHER ORDERED that plaintiff’s motion for expedited discovery

[docket entry 3] is denied as moot.



                                      s/Bernard A. Friedman
Dated: June 11, 2019                  BERNARD A. FRIEDMAN
       Detroit, Michigan              SENIOR UNITED STATES DISTRICT JUDGE




                                             6
